 



ACCOUNT CONTROL AGREEMENT
Date: March 5, 2007
Parties
Citibank Europe plc, as “Secured Party”
Allied World Assurance Company, Ltd, a company organized and existing under the
laws of Bermuda, as “Pledgor”
Mellon Bank, N.A., as “Bank”
Account Number: AWAF00010002
(this “Agreement”)
Background
Pledgor has granted Secured Party a security interest in the financial assets in
the securities account identified above (the “Account”), maintained by Bank for
Pledgor, (including any security entitlement) and in the Account. The parties
are entering into this Agreement to provide for the control of the Account as a
means to perfect the security interest of Secured Party. Bank has no
responsibility to Secured Party in respect to the validity or perfection of such
security interest otherwise than to act in accordance with the terms and
conditions of this Agreement.
Agreement
1. The Account
Bank represents and warrants to Secured Party that Bank maintains the Account.
Bank represents and warrants that except for the claim and interest of Pledgor,
Secured Party and any interest in favour of Citibank, N.A., or the claim of Bank
as provided in Section 4 of this Agreement, Bank does not know of any claim to
or interest in the Account or any financial assets credited thereto. Bank,
Pledgor and Secured Party agree that the Account is a ”Securities Account” as
that term is defined in Section 8-501(a) of the Uniform Commercial Code as in
effect from time to time in the State of New York (the “NYUCC”). Bank, Pledgor
and Secured Party agree that each item of Investment Property, Securities,
Security Entitlements, Financial Assets, Instruments or other property and all
other funds, cash or cash equivalents credited to the Account shall be treated
as a “Financial Asset” within the meaning of Section 8-102(a)(9) of the NYUCC.
2. Control by Secured Party
Bank will comply with all notifications it receives directing it to transfer or
redeem any Financial Assets credited to the Account (each an Entitlement Order
as defined in Section 8-102(a)(8) of the NYUCC) originated by Secured Party and
shall otherwise treat Secured Party as entitled to exercise the rights in
respect of any Financial Asset credited to the Account without further consent
by Pledgor. This provision is intended to grant Secured Party control of all
Security Entitlements in the Account for the purposes of section 9-106(c) of the
NYUCC.
3. Pledgor’s Rights in Account
Subject to this Section 3, until Bank receives an Entitlement Order from the
Secured Party, Bank may accept and comply with any ”Entitlement Order” from
Pledgor with regard to the Account or any Financial Asset as follows:

3.01   Until Bank receives an Entitlement Order from Secured Party, Bank shall
distribute to Pledgor all cash distributions received in regard to Financial
Assets in the Account. Cash distributions do not include any principal received
upon sale, redemption or maturity of a Financial Asset, and any such cash will
be held for the benefit of Secured Party.

 



--------------------------------------------------------------------------------



 



3.02   Bank shall provide Secured Party with electronic access to view holdings
and activity in the Account.

3.03   Pledgor shall not direct Bank to release any of the Financial Assets in
the Account or to close the Account and Bank agrees that it will not release any
of the Financial Assets in the Account or close the Account without Secured
Party’s consent. For this purpose the term “release” shall be broadly construed
to include release for any purpose, including (without limitation) release for
settlement of a sale, release for the purposes of substituting new Financial
Assets, release “free” without consideration and any other manner of leaving the
Account. Secured Party will consent to the release of the Financial Assets
provided that with respect to such Financial Assets, the following procedure is
adhered to:

  (a)   Pledgor will determine (the “Determination”) that the Financial Assets
remaining in the Account will be equal to or exceed the Required Account Value
(“Required Account Value” in this context constituting an amount equal to 110%
of the aggregate amount of the then outstanding letters of credit issued for the
account of the Pledgor) and to determine this shall diligently and in good
faith:

  (i)   determine that the remaining Financial Assets are eligible as collateral
as specified in Exhibit A hereto; and     (ii)   use the mark-to-market value
provided by pricing services used by Bank in connection with the valuation of
Financial Assets under similar account control arrangements or for Bank’s trust
accounts; provided that in determining if the remaining Financial Assets are
sufficient Pledgor shall use the mark-to-market values of the Financial Assets
reported by such services not more than the Bank Business Day (as defined below)
prior to the withdrawal or distribution of any Financial Asset. Any Financial
Asset that cannot be valued as provided herein and any Financial Asset subject
to Bank’s lien specified in Section 4 shall have no value in determining if the
Financial Assets to remain in the Account are sufficient for the purposes of
meeting the Required Account Value.

  (b)   If following the Determination, Pledgor has come to the reasonable
conclusion that by requesting a Financial Asset to be released, the Financial
Assets remaining in the Account will be equal to or in excess of the Required
Account Value (a “Positive Determination”), Pledgor will fax:

  (i)   the instruction relating to the Financial Assets that it wishes to be
released (the “Instruction”); and     (ii)   the value of the Financial Assets
that are currently in the Account (in the form of a portfolio valuation
statement compiled by Bank and in a form reasonably acceptable to Secured Party)
and the value of the Financial Asset (and if applicable any Financial Asset
which will be substituted for such Financial Asset) that it wishes to be
released (all as calculated in accordance with the methodology in Subsection
3.03(a)),

to Secured Party for the attention of its Collateral Monitoring Unit on +44 207
500 2345 (or such other number as Secured Party may notify Pledgor of from time
to time) so that it is received by Secured Party (unless Secured Party agrees
otherwise) at least one Business Day (excluding the day upon which it is
received and the day upon which such instruction is intended to take effect)
before the day upon which such instruction is intended to take effect;

 



--------------------------------------------------------------------------------



 



  (c)   Secured Party will then promptly consider the Positive Determination and
if it agrees with it, will approve the Instruction (by the affixing of the
signatures of two of the persons who appear in Exhibit B hereto (each being an
“Authorised Signatory”) as amended and advised in writing to Pledgor by Secured
Party from time to time) and will return it by fax to Pledgor on 001 441 296
3428 (or such other number as Pledgor may notify Secured Party of from time to
time). Once signed in this manner by Secured Party, the Instruction becomes an
“Endorsed Instruction”. If Pledgor does not receive an Endorsed Instruction
within two (2) Business Days of receipt by Secured Party of the Instruction,
such Instruction shall be deemed to have been rejected.     (d)   Pledgor will
then fax the Endorsed Instruction to Bank for processing on 001 412 234 8725 (or
such other number as Bank may notify Pledgor of from time to time).     (e)  
Secured Party and Bank shall have no responsibility for any loss or liability of
any nature (direct or indirect) suffered by the Pledgor as a result of any
failure to transmit funds or to sell, purchase, or otherwise dispose of
commodities or securities (or any delay in transmitting funds or selling,
purchasing, or otherwise disposing of commodities or securities) or because the
approval given by Secured Party in this Section 3 is either delivered late or
not forthcoming, unless Secured Party or Bank (as the case may be) was grossly
negligent or acted in bad faith.     (f)   In this Section a “Business Day”
shall be construed as a reference to a day (other than a Saturday or Sunday) on
which banks are generally open for business in the Republic of Ireland.     (g)
  Should there be any difficulties with fax transmissions between any of the
Parties, the relevant Parties will attempt to effect delivery using another
method as agreed between them.

3.04   Pledgor and Bank shall be entitled to rely:

  (a)   (subject to Subsection 3.04(b)) upon an Endorsed Instruction which it
believes in good faith to have been signed by any two of the Authorised
Signatories; and     (b)   until notified by Secured Party to the contrary, upon
the continued authority of any Authorised Signatory to endorse an Instruction.

3.05   If Secured Party gives Bank an Entitlement Order notifying Bank that
Secured Party will exercise exclusive control over the Account, Bank will cease
complying with Entitlement Orders or other directions concerning the Account
originated by Pledgor.

4. Priority of Secured Party’s Security Interest
Bank subordinates in favor of Secured Party any interest, lien or right of
setoff it may have, now or in the future, against the Account or Financial
Assets credited to the Account; provided, however, Bank will retain its prior
lien on a Financial Asset credited to the Account where Bank has paid for such
Financial Asset but has not received payment therefor from Pledgor and for
payment of its customary fees and expenses pursuant to the agreement under which
the Account is maintained (the “Custody Agreement”), including any overdraft
fees.
Bank will not agree with any third party that Bank will accept or comply with
Entitlement Orders originated by the third party in regard to the Account or any
Financial Asset credited to the Account.

 



--------------------------------------------------------------------------------



 



5. Statements, Confirmations and Notices of Adverse Claims

5.01   (a) Notwithstanding Subsection 5.02, Pledgor shall cause Secured Party to
be provided with current information concerning the Account via an on-line
service of the Bank (currently via its “WorkBench” product) through its
designation of the Secured Party as an Authorised User thereunder).

  (b)   Bank will also within five Bank Business Days of the date of this
Agreement:

  (i)   inform Secured Party of a further method by which it will deliver the
Daily Statement as a contingency in the case of failure relating to the method
by which Bank will usually deliver the Daily Statement, such contingent method
to be agreed by Secured Party; and     (ii)   provide Secured Party with a list
of persons and their accompanying contact details (which Bank will update from
time to time and provide to Secured Party promptly after such update) with whom
Secured Party may liaise in respect of the Daily Statement.

5.02   Notwithstanding the provisions of Subsection 5.01, Bank will send copies
of all statements and confirmations for the Account simultaneously to Pledgor
and Secured Party. Upon initial deposit of Financial Assets into the Account and
not less than monthly, Bank shall provide Secured Party with a report of the
valuation of the Financial Assets in the Account determined as required in
Section 3 of this Agreement. Bank will use reasonable efforts promptly to notify
Secured Party and Pledgor if any other person claims a property interest in the
Account or any Financial Asset credited to the Account. Pledgor shall cause
Secured Party to be provided with current information concerning the Account via
an on-line service of the Bank (currently, via its “WorkBench” product) by
designating Secured Party as an Authorized User thereunder.

6. Bank’s Responsibility
Bank shall have no responsibility or liability with respect to changes in any
securities in the Account or changes in their value relative to other currencies
or securities, or for any deduction for taxes, levies, or otherwise from
deposits made with any depository, or for any blockage, confiscation or
expropriation, limitation of transferability, or any other action by any
government, de facto or de jure, which affects or could affect the same, or for
any other occurrence beyond its control.
Except for permitting a withdrawal or delivery in violation of Section 3, Bank
will not be liable to Secured Party for complying with Entitlement Orders from
Pledgor that are received by Bank before Bank receives and has a reasonable
opportunity to act on an Entitlement Order from Secured Party.
Bank will not be liable to Pledgor for complying with an Entitlement Order
originated by Secured Party even if Pledgor notifies Bank that Secured Party is
not legally entitled to issue the Entitlement Order or notice of exclusive
control, unless:

(a)   Bank takes the action after it is served with an injunction, restraining
order or other legal process enjoining it from doing so, issued by a court of
competent jurisdiction, and had a reasonable opportunity to act on the
injunction, restraining order or other legal process; or   (b)   Bank acts in
bad faith with Secured Party in violating Pledgor’s rights.

This Agreement does not create any obligation of Bank except for those expressly
set forth in this Agreement. In particular, Bank need not investigate whether
Secured Party is entitled under Secured Party’s agreement with Pledgor to give
an Entitlement Order. Bank may rely on notices and communications it believes
given by the appropriate party.

 



--------------------------------------------------------------------------------



 



Bank will maintain the Account and Financial Assets in the same manner as it
maintains accounts and assets for its custodial customers generally. During the
term of this Agreement, Bank will remain a securities intermediary within the
meaning of such term in Section 8-102(a)(14) of the NYUCC and 31 C.F.R. 357.2.
From and after the time Secured Party sends an Entitlement Order to Bank,
Secured Party shall be entitled to the benefits of the Custody Agreement as if
it were the client thereunder.
7. Indemnity
Pledgor will indemnify, defend and hold harmless Bank, its partners, officers,
directors, employees and agents against claims, liabilities and expenses arising
out of this Agreement (including reasonable attorney’s fees and disbursements),
except to the extent such claims, liabilities, and expenses arise from the
Bank’s negligence, bad faith or wilful misconduct.
8. Termination; Survival
Secured Party may terminate this Agreement by notice to Bank and Pledgor. Bank
or Pledgor may terminate this Agreement on 30 days’ notice to all of the other
parties. Upon receipt of a notice of termination from Pledgor, Bank shall cease
accepting any Entitlement Order from Pledgor, as specified in Section 3, and any
previous Entitlement Order delivered by Pledgor shall be deemed to be of no
further force and effect.
If Secured Party notifies Bank that its security interest in the Account or all
of the Financial Assets therein has terminated, this Agreement will immediately
terminate.
Section 6, “Bank’s Responsibility” and 7, “Indemnity,” will survive termination
of this Agreement.
9. Governing law
This Agreement and the Account (including all interests, duties and obligations
with respect thereto) will be governed by the laws of the State of New York.
Bank may not change the law governing the Account without Secured Party’s
express written agreement.
10. Entire agreement
This Agreement is the entire agreement and supersedes any prior agreements and
contemporaneous oral agreements, of the parties concerning its subject matter.
11. Amendments
No amendment of, or waiver of a right under, this Agreement will be binding
unless it is in writing and signed by the party to be charged.
12. Severability
To the extent a provision of this Agreement is unenforceable, this Agreement
will be construed as if the unenforceable provision were omitted.
13. Successors and assigns
A successor to or assignee of Secured Party’s rights and obligations under the
agreement between Secured Party and Pledgor will succeed to Secured Party’s
rights and obligations under this Agreement.
14. Notices
A notice or other communication to a party under this Agreement will be in
writing, (including facsimile) (except that Entitlement Orders shall be given in
accordance with procedures as Bank may reasonably specify), will be sent to the
party’s address set forth below or to such other address as the party may notify
the other parties and will be effective on receipt.
15. Counterparts
This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts. Delivery of an
executed counterpart of a signature

 



--------------------------------------------------------------------------------



 



page to this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.
16. Representations
Each party hereto hereby represents and warrants that the individual executing
this Agreement on its behalf has the requisite power and authority to do so and
to bind it to the terms of this Agreement.
SIGNATURES

         
BY:
  /s/ Mary O’Neill
 
For and on behalf of    
 
  Citibank Europe plc    
 
  Insurance Letter of Credit Department    
 
  2nd Floor    
 
  1 North Wall Quay    
 
  Dublin 1    
 
  Republic of Ireland    
 
       
BY:
  /s/ Marchelle D. Lewis
 
/s/ Wesley D. Dupont
 
For and on behalf of     
 
  Allied World Assurance Company, Ltd    
 
  27 Richmond Road    
 
  Pembroke HM08    
 
  Hamilton    
 
  Bermuda    
 
       
BY:
  /s/ Dawn V. Robertson
 
For and on behalf of    
 
  Mellon Bank, N.A.    
 
  One Mellon Bank Centre    
 
  Room 151-1570    
 
  Pittsburgh, PA 15258-0001    
 
  U.S.A.    
 
  [Swift Address]    

 